                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RONALD SANDERS, Jr.,                                )
 #2005-08421,                                        )
                                                     )
                Plaintiff,                           )
                                                     )
 vs.                                                 )   Case No. 19-cv-01002-JPG
                                                     )
 SHANNON WOLFF                                       )
 AND JUDGE GRACE,                                    )
                                                     )
                Defendants.                          )

                               MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Ronald Sanders, Jr. filed this action pursuant 42 U.S.C. § 1983 seeking dismissal

of his state criminal charges, release from custody, and monetary damages.               (Doc. 1).

The Complaint did not survive screening pursuant to 28 U.S.C. § 1915A and was dismissed

without prejudice on November 21, 2019. (Doc. 6). Plaintiff was granted leave to file a First

Amended Complaint on or before December 19, 2019. (Id. at p. 3). However, he was warned that

the action would be dismissed with prejudice, if he failed to file an amended complaint by the

deadline. (Id. at p. 4). He was also warned that the dismissal would count as one of his three

allotted “strikes” under 28 U.S.C. § 1915(g). (Id.).

       Plaintiff missed the deadline for filing the First Amended Complaint. At least a week has

passed since the deadline expired. He has not requested an extension.

       The Court will not allow this matter to linger indefinitely. Accordingly, this action shall

be dismissed with prejudice for failure to comply with the Court’s Order (Doc. 6) to file a First

Amended Complaint and/or to prosecute his claims. See FED. R. CIV. P. 41(b). The dismissal shall

count as one of Plaintiff’s three allotted “strikes” within the meaning of Section 1915(g).

                                                 1
                                            Disposition

       IT IS HEREBY ORDERED that this action is DISMISSED with prejudice based on

Plaintiff’s failure to comply with the Court’s Order to file a First Amended Complaint (Doc. 6)

and prosecute his claims. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir.

1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). This dismissal counts as a “strike”

within the meaning of Section 1915(g).

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed. Therefore, the filing fee of $350.00 remains due and

payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). If Plaintiff does choose to appeal,

he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. He must

list each of the issues he intends to appeal in the notice of appeal. Moreover, if the appeal is found

to be nonmeritorious, Plaintiff may also incur another “strike.” A proper and timely motion filed

pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. FED. R.

APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days after the

entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 12/27/2019
                                                      s/ J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge

                                                  2
